                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION

AETNA LIFE INSURANCE                                )
COMPANY,                                            )
                                                    )
               Plaintiff,                           )       No. 1:19-cv-01700-MCG
                                                    )
       v.                                           )
                                                    )
MYRON BLAIR, FELICIA JACOBSON,                      )
and THE UNKNOWN PERSONAL                            )
REPRESENTATIVE OF THE ESTATE OF                     )
NORMA BLAIR, deceased,                              )
                                                    )
               Defendants.                          )

             ORDER GRANTING AENTA LIFE INSURANCE COMPANY’S
            MOTION FOR LEAVE TO DEPOSIT ITS ADMITTED LIABILITY

       The above-captioned matter having come before this Court upon Plaintiff Aetna Life

Insurance Company’s (“Aetna”) Motion for Leave to Deposit its Admitted Liability with the

Court pursuant to FED. R. CIV. P. 67 and Civil L. Rs. 7 and 67, and this Court being fully advised

in the premises:

       IT IS HEREBY ORDERED THAT:

       1.      Aetna’s Motion for Leave to Deposit its Admitted Liability with the Court shall

be, and is hereby, GRANTED;

       2.      The sum of One Hundred Forty-Four Thousand Nine Hundred Fifty-Two and

33/100 Dollars ($144,952.33) is to be deposited in the United States Treasury;

       3.      The monies must be invested in the name of the Clerk of the Court “under order

of the United States District court for the Eastern District of Wisconsin, Case No. 1:19-cv-1700.”

       4.      The Clerk of Court must file a certified copy of the Court Order for the deposit of

the monies with the institution where the monies are invested.
         5.    The sum of money so invested shall remain on deposit until further order of this

Court.

         SO ORDERED at Green Bay, Wisconsin this 5th day of February, 2020.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach, District Judge
                                                   United States District Court




                                               2
